Colt, J.
The bill of complaint alleges that the defendants have infringed letters patent No. 264,054, issued September 12,1882, to George H. Allen for an improvement in spindle bearings. The object of the invention is to provide means whereby a- loaded or unbalanced spindle may move at its lower end to find its true center of rotation, anoi thus avoid the effects due from gyration. The invention consists of a spindle and supporting tube, combined with a bolster tube located therein, a step placed loosely in the bolster tube, and a pin, fitting the step loosely, *795to prevent it from rotating with the spindle, yet permitting the step to move in the bolster tube, as the foot of the spindle travels to find its true center of rotation. The present controversy is confined to the first claim of the patent, which is as follows:
“The spindle, supporting tube, bolster tube, and the step fitted loosely into the bolster tube, and adapted to reeeive within it the end of the spindle, combined with the pin, /, to also hold the step loosely, as and for the purposes set forth.”
The invention is for an improvement on what are termed “self-centering” spindles. The characteristic of these spindles is that they have loose bearings, which yield to the spindle as it vibrates from side to side under the influence of an unbalanced load. The first spindle of this type which came into general use is found in the Rabbeth patent of May 4, 1880. Certain troubles were found incident to the Rabbeth device, owing to the fact that, when the spindle gyi’ated, the bolster moved with it, thus tending to tear the packing. The Allen patent is an improvement upon Rabbeth, and it consists in carrying the step up into the bolster tube, and adding the restraining devices to prevent the step from turning with the spindle. In his specification Allen states that he does not claim broadly a loose holster tube held loosely by a pin, as that is shown and claimed in a prior application for a patent, filed by him April 19, 1882. The question before us is whether Exhibits Nos. 1 and 2, Buttrick and Flanders spindle, contain the combination of devices sot forth in the first claim of the Allen patent. In place of the pin, /, in the Allen device, the defendants have substituted a spring for the purpose of restraining the revolution of the step. One end of this spring bears against a shoulder on the step, and the other end against a shoulder on the inside of the supporting tube. This spring performs the same duty as the pin, though it may also perform other duties. A pin or a spring is commonly used to restrain the rotation of rods in various contrivances, and they may he said to be the equivalents of each other. Again, the defendants deny that the upper section of what they term the “supporting tube” is in fact the holster tube of Allen. But this is not made out, because this upper section is a bolster tube, and operates the same as Allen’s. The fact that the defendants’ bolster tube is made of two metals,—one iron and the other brass,—can make no difference; nor does it make the brass lining of the tube the holster tube, as contended for by the defendants, because both metals constitute hut one tube. I find in defendants’ contrivance, first, a spindle; second, a supporting tube; third, a bolster tube fast in the supporting tube; fourth, a stop fitted loosely into the bolster tube, and having a bore in it to receive the end of the spindle; and, fifth, the spring and its shoulders to hold the step loosely, the latter being the equivalent of the pin and holes of the Allen device; and therefore it scorns to me clear that the defendants infringe the first claim of the Allen patent.
There is nothing in the prior art which serves to protect the defendants from this charge. In the Mason patent of 1880 the step is not restrained from rotation. The object of the Buttrick and Flanders 1879 *796patent was to produce certain improvements in the surroundings and bearings of the spindle by means of which it might he covered, protected, and kept in its position, while the step is removed and replaced for any purpose, and might also be arrested at any time in its motion when desired. There is no statement that the device was intended to increase the speed of the spindles, or to decrease their gyrations. The step is not described as having a lateral movement. Neither the Mason, nor the Buttrick and Flanders structures, are designed for use with a sleeve-whirl spindle of the Allen class. The Draper patent of January 31, 1882, does not show the pin and step of Allen, and is clearly, therefore, not an anticipation. Decree for complainants.